DETAILED ACTION
Claims 1-8 are pending and examined.  
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 is rejected because limitation ” a rotational force small enough not to substantially move the vehicle, the rotational force being kept applied during execution of the swinging-back reducing control” is indefinite because of relative terminology of “small enough” and “not to substantially move the vehicle” which is difficult to ascertain the scope/magnitude of the rotational force.  (MPEP 2173.05(b) - Relative Terminology) Appropriate correction is required.
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“brake device” as recited in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The specification “[0013] brake device is desirably configured to generate the braking force without relying on a force by which the driver operates a brake operation member and to electronically control the magnitude of the braking force to be generated. “, and “[0055] The brake system 14 according to the embodiment is an ordinary brake-by-wire hydraulic brake system. The brake system 14 includes a brake pedal 50 as a brake operation member, a master cylinder 54 to which the brake pedal 50 is connected and to which a reservoir 52 is attached, a brake actuator 56 including a high pressure source and configured to adjust a pressure of a working fluid supplied from the high-pressure source, four wheel brakes 58 which are disc brake devices and each of which applies the braking force to the corresponding wheel 10 by the working fluid supplied from the brake actuator 56, and a brake electronic control unit 60 as a brake controller configured to control the brake system 14. The brake electronic control unit 60 will be hereinafter referred to as “brake ECU 60” where appropriate. It is noted that a brake device configured to apply the braking force to the wheels 10 is constituted by the brake pedal 50, the master cylinder 54, the brake actuator 56, and the four wheel brakes 58.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Sawada et al., US 2016/0297303 A1.
As to claim 1, Sawada teaches a vehicle brake system installed on a vehicle equipped with an electric motor that applies a drive force to a wheel (Fig. 1 and related 
a brake device configured to apply a braking force to the wheel (“stopping the vehicle using the brake pedal”, ¶161): and
a brake controller configured to control the braking force (“a control device for electric motor vehicle uses a motor as a traveling drive source and is configured to decelerate by a regenerative braking force of the motor”, ¶5),
wherein the brake controller is configured to execute a swinging-back reducing control for reducing swinging-back of a body of the vehicle on stopping by weakening the braking force immediately before the vehicle stops, based on a motor-rotation-speed-dependent running speed that is running speed of the vehicle detected in dependence on a rotation speed of the electric motor (“In Step S203, a stop control process is performed to execute such a control that the electric motor vehicle is stopped by the regenerative braking force of the electric motor 4. Specifically, a moment just before the electric motor vehicle stops is judged, the first torque target value Tm1* calculated in Step S202 is set as a motor torque command value Tm* before the moment just before the stop, and a second torque target value Tm2* which converges to a value balanced with a disturbance torque with a reduction in the motor rotation speed is set as the motor torque command value Tm* after the moment just before the stop… Since the motor torque estimated value works as a viscous (damper) element for a dynamic characteristic from the motor torque estimated value to the motor rotation speed estimated value, the motor rotation speed estimated value smoothly 
As to claim 2, Sawada teaches the vehicle brake system further comprising a brake operation member to be operated by a driver (“he braking force by mechanical braking means such as a foot brake”, ¶161),
wherein the brake controller is configured to execute a brake-operation-dependent control in which the braking force having a magnitude corresponding to an operation of the brake operation member is applied to the wheel, the brake controller being configured to execute the swinging-back reducing control in place of the brake-operation-dependent control (“[0161] In stopping the vehicle using the brake pedal, a driver not used to driving depresses the accelerator pedal too much to generate acceleration vibration in the front-back direction of the vehicle when the vehicle stops. Further, if it is attempted to realize the deceleration and the stop of the vehicle at a constant deceleration in the vehicle for realizing the acceleration/ deceleration and the stop of the vehicle only by the accelerator operation, the deceleration needs to be increased to realize a sufficient deceleration during deceleration. Thus, acceleration vibration is generated in the front-back direction of the vehicle when the vehicle stops. However, according to the control device for electric motor vehicle in the one embodiment, any driver can realize a smooth deceleration and stop only by the accelerator operation as described above”, ¶161).
As to claim 3, Sawada teaches the vehicle brake system wherein the brake controller is configured fo exceute the swinging~back reducing control on precondition 
As to claim 4, Sawada teaches the vehicle brake system wherein the brake controller is configured to start the swinging-back reducing control at a time point when the motor-rotation-speed-dependent running speed becomes equal to or lower than a set running speed of the vehicle, ¶153-155).
As to claim 5, Sawada teaches the vehicle brake system wherein the brake controller is configured to execute the swinging-back reducing contral such that:

the brake controller feedback controls the braking force based on a deviation of the motor-rotation-speed-dependent running speed from the target running speed of the vehicle (¶167-169). 
As to claim 6, Sawada teaches the vehicle brake system wherein a stop time point of the vehicle, at which the vehicle stops if the braking force at the start time point of the swinging-back reducing control is kept applied to the wheel, is defined as an estimated stop time point (Figs. 13D and 14D shows stop control process applies from t0 to t2), and,
wherein the brake controller sets the intended stop time point such that a time measured from the start time point is longer at the intended stop time point than at the estimated stop time point (Figs. 13D and 14D shows that t4 from t0 is longer than t1 from t0).
As to claim 7, Sawada teaches the vehicle brake system which is installed on the vehicle in which is executed a control based on a wheel-rotation-speed-dependent running speed that is a running speed of the vehicle detected in dependence on a rotation speed of the wheel and in which detection accuracy of the motor-rotation-speed-dependent running speed is higher than detection accuracy of the wheel-rotation-speed-dependent running speed (abs, ¶5, 93-101).
As to claim 8, Sawada teaches the vehicle brake system wherein the vehicle on which the vehicle brake system is installed has a drive force transmitting mechanism configured to transmit the drive force from the electric motor to the wheel (Fig. 1 and related text), and
wherein the brake controller issues a command for causing the electric motor to keep applying, to the wheel, a rotational force small enough not to substantially move the vehicle, the rotational force being kept applied during execution of the swinging-back reducing control (“[0095] The total gain Kvref is a predetermined negative (minus) value for smoothly decelerating the electric motor vehicle while suppressing a braking distance, and appropriately set, for example, by experimental data. The motor torque estimation unit 531 outputs the motor torque estimated value to the motor rotation speed calculation unit 532. Since the motor torque estimated value works as a viscous (damper) element for a dynamic characteristic from the motor torque estimated value to the motor rotation speed estimated value, the motor rotation speed estimated value smoothly (asymptotically) converges to zero just before the vehicle stops. This enables the realization of a smooth vehicle stop free from any shock to longitudinal acceleration.”, ¶95).
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUEN WONG/Primary Examiner, Art Unit 3667